United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James G. Noucas, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0031
Issued: July 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2014 appellant, through counsel, filed a timely appeal from a June 18,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he has more than five percent impairment
of the right upper extremity for which he received a schedule award.
On appeal counsel asserts that, as the opinion of the referee physician is insufficient,
vague, and not responsive, the case must be remanded for appointment of a new and impartial
referee.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 23, 2009 appellant, then a 57-year-old battery ship alteration installation
manager, filed an occupational disease claim alleging that employment duties caused right carpal
tunnel syndrome and ulnar neuropathy at the right elbow. A March 17, 2009 right upper
extremity electrodiagnostic study showed severe median mononeuropathy across the wrist and
electrophysiologic evidence of focal ulnar neuropathy across the elbow.
OWCP accepted right carpal tunnel and cubital tunnel syndromes. On August 25, 2009
Dr. Sacha D. Matthews, Board-certified in orthopedic and hand surgery, performed right carpal
tunnel release and right subcutaneous ulnar nerve transposition. Appellant received appropriate
compensation after surgery. On November 9, 2009 he returned to full-time work and missed
intermittent periods thereafter for medical treatment and therapy.
On April 11, 2011 appellant filed a Form CA-7 for a schedule award. In an April 26,
2011 report, Dr. Matthews indicated that appellant reached maximum medical improvement on
February 14, 2011. He stated that appellant had some persistent impairment consisting of
paresthesias/numbness of the little finger. Dr. Matthews advised that he did not perform
impairment evaluations. Appellant retired in June 2011.
By letter dated July 26, 2011, OWCP informed appellant of the type of medical evidence
needed to support a schedule award claim, including an impairment determination completed in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment2 (hereinafter A.M.A., Guides).
In a February 4, 2011 report, Dr. John Dolan, a Board-certified neurologist, performed
right upper extremity electrodiagnostic testing that demonstrated persistent compressive
demyelination of the median nerve across the carpal tunnel space with evidence of axon loss of
the ulnar nerve. He diagnosed carpal tunnel syndrome and ulnar neuropathy.
In an August 9, 2011 report, Dr. Frank A. Graf, a Board-certified orthopedist, noted the
accepted conditions and appellant’s medical history and job duties. He reviewed medical records
and provided examination findings. Dr. Graf referenced Table 15-23, Entrapment/Compression
Neuropathy Impairment, of the sixth edition of the A.M.A., Guides. After applying grade
modifiers and the net adjustment formula, he concluded that appellant had five percent right arm
impairment for carpal tunnel syndrome. Dr. Graf next determined that appellant had a class 2
ulnar nerve impairment under Table 15-21, Peripheral Nerve Impairment, with a default value of
17 percent. He applied grade modifiers and the net adjustment formula and concluded that
appellant had 23 percent impairment for ulnar nerve injury. Using the Combined Values Chart,
Dr. Graf concluded that appellant had a total 27 percent right arm impairment.
On December 21, 2011 Dr. Christopher R. Brigham, an OWCP medical adviser who is
Board-certified in family and occupational medicine, reviewed Dr. Graf’s report. He disagreed
with Dr. Graf’s finding of impairment pursuant to the sixth edition of the A.M.A., Guides,
stating, in accordance with Table 15-23, appellant had two percent right upper extremity
2

A.M.A., Guides (6th ed. 2008).

2

impairment due to peripheral neuropathy at the carpal tunnel and eight percent arm impairment
due to peripheral neuropathy at the cubital tunnel. Dr. Brigham noted that, as appellant had more
than one entrapment syndrome, the nerve qualifying for the larger impairment, the ulnar nerve at
the elbow, was given the full impairment of 8 percent, but that the median nerve impairment with
a lesser impairment of 2 percent was to be rated at 50 percent, which yielded 1 percent
impairment due to carpal tunnel syndrome. He found that appellant had nine percent total right
arm impairment.
OWCP determined that a conflict had been created between Dr. Graf and Dr. Brigham
regarding the degree of appellant’s right upper extremity impairment, and referred him to
Dr. David N. Markellos, a Board-certified orthopedic surgeon, for an impartial evaluation. In a
June 12, 2012 report, Dr. Markellos noted that appellant was left hand dominant. He reviewed
the medical record and reported appellant’s complaint of persistent symptoms following surgery.
Physical examination demonstrated a mildly tender elbow incision and a mildly positive ulnar
nerve Tinel’s sign on the right with no visible asymmetry or atrophy and decreased sensation to
light and sharp touch on the ulnar aspect of the right hand and slightly diminished right gross
grip strength measured by three tests of the Jamar dynamometer. There was full range of motion
of the elbow, wrist, and all digits. Dr. Markellos diagnosed history of right nondominant carpal
tunnel syndrome and cubital tunnel syndrome, status postsurgical repair in August 2009; no
significant objective clinical findings that would indicate persistent right carpal tunnel syndrome;
and clinical evidence of mild residual ulnar neuropathy (cubital tunnel syndrome). He advised
that maximum medical improvement was reached on February 14, 2011 and adopted
Dr. Brigham’s application of the A.M.A., Guides, concluding that appellant had a nine percent
right upper extremity impairment.
In reports dated August 30 and September 15, 2012, Dr. Morley Slutsky, Board-certified
in occupational medicine and an OWCP medical adviser, reviewed the record. Regarding carpal
tunnel syndrome, he disagreed with the conclusions of Drs. Graf, Brigham and Markellos, stating
that none of the physicians provided an analysis of the electrodiagnostic criteria and that
Dr. Markellos assigned two percent impairment for carpal tunnel syndrome without performing
calculations demonstrating how he arrived at his numbers. Dr. Slutsky indicated that for test
findings, he used a March 17, 2009 preoperative electrodiagnostic study. He found that, in
accordance with Table 15-23, appellant had a grade modifier of 2 for test findings, a modifier 1
for history, and a 0 modifier for physical examination findings. Dr. Slutsky averaged this, which
yielded right arm impairment of two percent. He rated appellant’s QuickDASH score as
moderate which raised the right upper extremity impairment due to compression at the wrist to
three percent. For cubital tunnel syndrome, ulnar nerve entrapment, Dr. Slutsky again noted that
Dr. Markellos did not explain how he arrived at his eight percent rating. He indicated that under
Table 15-23, appellant had a grade modifier of 1 for history, and a grade modifier of 2 for
physical findings, with a default value of five. Dr. Slutsky again averaged this, which yielded a
right arm impairment of two percent which, when raised by appellant’s moderate QuickDASH
score, yielded three percent right arm impairment due to compression at the elbow. He noted
that, when there are multiple simultaneous nerve entrapments, the larger one is given full value
and the second largest rating is given 50 percent of its value, and these are combined. As each
impairment yielded a three percent value and Dr. Slutsky used one at full value or three percent
and second at 1.5 percent, which he rounded up to two percent. Dr. Slutsky concluded that
appellant had five percent right upper arm.
3

By decision dated November 27, 2012, appellant was granted a schedule award for five
percent impairment of the right upper extremity, for a total of 15.6 weeks, to run from
February 15 to June 4, 2011. OWCP found that the weight of the medical evidence rested with
the impairment calculation of Dr. Slutsky, an OWCP medical adviser.
Appellant, through counsel, requested a review of the written record.3 On March 29,
2013 an OWCP hearing representative set aside the November 27, 2012 decision and remanded
the case to OWCP to clarify questions raised in Dr. Slutsky’s report regarding dysfunction of the
ulnar nerve and assignment of the cubital tunnel impairment that required clarification from
Dr. Markellos, the referee physician. On remand OWCP was to obtain a supplemental report
from Dr. Markellos.
On April 30, 2013 OWCP asked Dr. Markellos to provide a supplemental report
regarding his impairment calculations. In a September 4, 2013 report, Dr. Markellos noted his
review of Dr. Slutsky’s report concerning appellant’s right upper extremity impairment. He
stated:
“Although I have 35 years of orthopedic experience, the limitations of my report
are due to my experience being limited to the 4th edition of the [A.M.A., Guides,]
used in Maine and limited exposure to the 6th edition of the [A.M.A., Guides] in
our practice. My review of Dr. Slutsky’s report finds it to be detailed, complete,
and accurate.”
On June 18, 2014 OWCP found that appellant was not entitled to a right arm impairment
rating greater than five percent, for which he received a schedule award on November 27, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
3

Appellant initially requested a hearing but changed his request to written record review.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

and Health (ICF).8 Impairment due to carpal tunnel and cubital tunnel syndrome is evaluated
under the scheme found in Table 15-23 (Entrapment/Compression Neuropathy Impairment) and
accompanying relevant text.9 In Table 15-23, grade modifier levels (ranging from 0 to 4) are
described for the categories test findings, history, and physical findings. The grade modifier
levels are averaged to arrive at the appropriate overall grade modifier level and to identify a
default rating value. The default rating value may be modified up or down by one percent based
on functional scale, an assessment of impact on daily living activities.10 The A.M.A., Guides
specifically indicate that if multiple simultaneous neuropathies occur in the same limb, both
impairments may be rated and the nerve qualifying for the larger impairment is given the full
impairment while the nerve qualifying for the smaller impairment is rated at 50 percent.11 The
A.M.A., Guides further indicate that Table 15-23 is to be used for rating focal nerve
compromise,12 and Appendix 15-B provides further guidance regarding electrodiagnostic
evaluation of entrapment syndromes.13
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.14 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.15 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.16
OWCP procedures further provide that, while an OWCP medical adviser may review the
opinion of a referee specialist in a schedule award case, the resolution of the conflict is the
specialist’s responsibility and not that of OWCP medical adviser. The medical adviser should
not resolve the conflict of medical opinion or attempt to clarify or expand the opinion of the

8

Supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”
9

Id. at 449.

10

Id. at 448-50.

11

Id. at 448.

12

Id.

13

Id. at 487-90.

14

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

15

20 C.F.R. § 10.321.

16

V.G., 59 ECAB 635 (2008).

5

medical referee. If clarification is necessary, a supplemental report should be obtained from the
referee specialist.17
ANALYSIS
OWCP accepted appellant’s occupational disease claim for right carpal and cubital tunnel
syndromes. On April 11, 2011 appellant filed a schedule award claim. OWCP found that a
conflict in medical evidence was created between the opinions of Dr. Graf, an attending
orthopedist who found 27 percent right arm impairment, and Dr. Brigham, an OWCP medical
adviser who found 9 percent impairment. OWCP then referred appellant to Dr. Markellos, a
Board-certified orthopedic surgeon, for an impartial evaluation.
In a June 12, 2012 report, Dr. Markellos provided physical examination findings. He
advised that maximum medical improvement was reached on February 14, 2011 and adopted
Dr. Brigham’s application of the A.M.A., Guides, concluding that appellant had nine percent
right upper extremity impairment.
Dr. Slutsky, a second OWCP medical adviser, reviewed the medical record.18 In reports
dated August 30 and September 15, 2012, he noted that neither Dr. Graf, Dr. Brigham, nor
Dr. Markellos provided an analysis of the electrodiagnostic criteria and that Dr. Markellos
assigned two percent impairment for carpal tunnel syndrome without performing calculations
which showed how he arrived at his numbers. Dr. Slutsky indicated that for test findings, he
used a March 17, 2009 preoperative electrodiagnostic study and found that, in accordance with
Table 15-23, appellant had a grade modifier of 2 for test findings, a modifier 1 for history, and a
0 modifier for physical examination findings. He averaged this, which yielded two percent right
arm impairment. Dr. Slutsky rated appellant’s QuickDASH score as moderate which raised the
right arm impairment due to compression at the wrist to three percent. Regarding cubital tunnel
syndrome, ulnar nerve entrapment, he again noted that Dr. Markellos did not explain how he
arrived at his rating of eight percent. Dr. Slutsky indicated that, under Table 15-23, appellant
had a grade modifier of 1 for history, and a grade modifier of 2 for physical findings, with a
default value of five. He again averaged this, which yielded a right upper extremity impairment
of two percent which, when raised by appellant’s moderate QuickDASH score, yielded a right
arm impairment due to compression at the elbow to three percent. Dr. Slutsky noted that when
there are multiple simultaneous nerve entrapments, the larger one is given full value and the
second largest rating is given 50 percent of its value, and that these are combined. He indicated
that in this case each impairment yielded a three percent value and therefore used one at full
value or three percent and the second at 1.5 percent, which he rounded up to two percent.
Dr. Slutsky concluded that appellant had a total five percent right arm impairment.

17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(g)(1,2) (February 2013).
18

A second OWCP medical adviser was selected because the conflict was between Dr. Graf, an attending
orthopedic surgeon, and Dr. Brigham, the first OWCP medical adviser. See Federal (FECA) Procedure Manual,
Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6g. (February 2013).

6

On November 27, 2012 appellant was granted a schedule award for a five percent
impairment of the right arm. Following appellant’s request for review of the written record, in a
March 29, 2013 decision, an OWCP hearing representative set aside the November 27, 2012
decision and remanded the case to OWCP to clarify questions raised in Dr. Slutsky’s report that
required clarification from Dr. Markellos, the referee physician. On remand OWCP was to
obtain a supplemental report from Dr. Markellos.
In a September 4, 2013 report, Dr. Markellos noted his review of Dr. Slutsky’s report
concerning appellant’s right arm impairment. He indicated that, while his experience was
somewhat limited in that Maine used the fourth edition of the A.M.A., Guides, he had reviewed
Dr. Slutsky’s report and found it to be detailed, complete, and accurate.
On June 18, 2014 OWCP found that appellant was not entitled to a right upper extremity
impairment rating greater than five percent, for which he received a schedule award on
November 27, 2012.
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
his original report. However, when the impartial specialist is unable to clarify or elaborate on his
original report or if his supplemental report is also vague, speculative or lacking in rationale,
OWCP must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.19
In a June 12, 2012 report, Dr. Markellos adopted Dr. Brigham’s application of the
A.M.A., Guides, concluding that appellant had nine percent right upper extremity impairment.
In his September 4, 2013 report, Dr. Markellos, who reviewed Dr. Slutsky’s report concerning
appellant’s right upper extremity impairment, merely stated:
“Although I have 35 years of orthopedic experience, the limitations of my report
are due to my experience being limited to the 4th edition of the [A.M.A., Guides,]
used in Maine and limited exposure to the 6th edition of the [A.M.A., Guides] in
our practice. My review of Dr. Slutsky’s report finds it to be detailed, complete,
and accurate.”
The Board finds that Dr. Markellos’ reports are not sufficiently rationalized such that his
medical opinion is of diminished probative value. In Frederick Justiniano,20 the Board set aside
the report of an impartial specialist who stated his agreement with the opinion of an OWCP
second opinion physician without offering adequate medical rationale to support his own medical
conclusions. The Board finds that in the present appeal, Dr. Markellos relied too extensively on
the impairment evaluations of Dr. Brigham and Dr. Slutsky without providing an adequate

19

L.R. (E.R.), 58 ECAB 369 (2007).

20

45 ECAB 491 (1994).

7

impairment evaluation in which he applied the process under the sixth edition of the A.M.A.,
Guides.21
The conflict in medical opinion thus remains unresolved. When an impartial specialist is
unable to clarify or elaborate on his original report or if his supplemental report is also vague,
speculative, or lacking in rationale, OWCP must submit the case record to another impartial
specialist for the purpose of obtaining a rationalized medical opinion on the issue.22
Upon return of the case record, OWCP should refer appellant to another impartial
specialist. The impartial specialist should provide an evaluation in accordance with the sixth
edition of the A.M.A., Guides regarding appellant’s right arm impairment. Following this and
any other development deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds this case is not in posture for decision as there is an unresolved conflict
in medical opinion evidence regarding the degree of appellant’s right upper extremity
impairment.

21

See Charles H. Miller, Docket No. 93-2000 (issued March 22, 1995) (in a situation where there exists a
medical conflict, if the weight of the medical evidence lies anywhere, it must be with the opinion of the specialist
chosen to resolve the outstanding conflict).
22

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this opinion of the Board.
Issued: July 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

